Citation Nr: 1442639	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back strain.

2.  Entitlement to a disability rating in excess of 10 percent for dermatitis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1974 to May 1977.

This matter came to the Board of Veterans' Appeals (Board) from a February 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2005, August 2006, October 2007, April 2009, January 2010, and February 2012.

In the February 2001 rating decision, the RO granted an increased rating of 40 percent, effective June 1999.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of service connection for the upper back, carpal tunnel syndrome and arthritis (of the elbows, knees, neck, and shoulder) have been raised by the record (specifically, on reports of general information dated March 2014 and May 2014), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Additionally, previous remands have referred claims of side pain and monetary disputes involving the Veteran's dependents (that were raised on substantive appeals received in October 2001 and February 2008, respectively).  An August 2014 deferred rating decision addresses these issues.  However, no further action has been taken.  Furthermore, the Veteran initiated appeal for the issues addressed in the August 2012 and April 2013 rating decisions.  The Veteran's representative requested a decision review officer telephonic conference for these issues.  By letters dated in May 2014, the Veteran was informed that he will be contacted in the near future regarding the date and time of the conference call.  To date, none has been scheduled.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Subsequent to the November 2011 supplemental statement of the case (SSOC), the Veteran's representative faxed a December 2011 statement requesting that the Veteran "be afforded a hearing."  A day later, a VA Form 9 was received in which the Veteran specifically requested a hearing before the Board at the RO.  Given the procedural history, it appears that the request was made in connection to the increased rating claims for low back and dermatitis as there are no SOC's or SSOC's addressing other issues since 2005 and 1982, respectively.  To date, no hearing has been scheduled following the November 2011 request, and no withdrawals of that request have been made by either the Veteran or his representative.  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board hearing at the RO.     

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board hearing at the RO (either Travel Board or videoconference as the Veteran may elect).  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

